DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 19, 20, 22 – 24 and 27 – 45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 19, 20, 22 – 24 and 27 – 45 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claim 19, the primary reason for allowance is the inclusion of "triggering initializing the at least one virtual machine with the provisioned cloud computing resources of the cloud computing environment, wherein the predictively provisioning includes receiving historical cloud computing resource utilization information of multiple virtual machines of the cloud computing environment, and determining the cloud computing resources for the at least one virtual machine using the historical cloud computing resource utilization information of the multiple virtual machines, wherein the predictively provisioning cloud computing resources of a cloud computing environment for at least one virtual machine includes predictively provisioning a certain virtual machine for running a certain program, wherein the receiving historical cloud computing resource utilization information of multiple 
As per independent claim 20, the primary reason for allowance is the inclusion of "triggering initializing the at least one virtual machine with the provisioned cloud computing resources of the cloud computing environment, wherein the predictively provisioning includes receiving and processing historical utilization information of multiple virtual machines of the cloud computing environment, wherein the receiving historical utilization information of multiple virtual machines of the cloud computing environment includes receiving and processing historical cloud computing resource utilization information of multiple virtual machines of a certain type, wherein the predictively provisioning cloud computing resources of a cloud computing environment for at least one virtual machine includes predictively provisioning a certain virtual machine of a certain type, wherein determining provisioning resources for the certain virtual machine includes determining predicted disk utilization resource needs of the certain virtual machine using historical disk utilization trends of the multiple virtual machines of the certain type" in conjunction with the rest of the limitations of the claim. 
As per independent claim 27, the primary reason for allowance is the inclusion of "triggering initializing the at least one virtual machine with the provisioned cloud computing resources of the cloud computing environment, wherein the predictively provisioning includes receiving historical utilization information of multiple virtual machines of the cloud computing environment, and determining the cloud computing resources for the at least one virtual machine using the historical utilization information 
As per independent claim 33, the primary reason for allowance is the inclusion of "triggering initializing the at least one virtual machine with the provisioned cloud computing resources of the cloud computing environment, wherein the predictively provisioning cloud computing resources of a cloud computing environment for at least one virtual machine includes predictively provisioning a certain virtual machine for running a certain program, wherein the triggering initializing the at least one virtual machine includes triggering initializing the certain virtual machine with provisioning resources for the certain virtual machine, the provisioning resources for the certain virtual machine based on a growth rate of the certain virtual machine, wherein the growth rate of the certain virtual machine is determined using a historical growth rate of multiple virtual machines running the certain program" in conjunction with the rest of the limitations of the claim. 
As per independent claim 39, the primary reason for allowance is the inclusion of "determining the cloud computing resources for the at least one virtual machine using the historical utilization information of the multiple virtual machines; triggering, by the 
 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196